Worden, C. J.
The appellant was indicted for selling •intoxicating liquor to a minor. Upon trial he was convicted, and the judgment was reversed in this court. See Robinius v. The State, 63 Ind. 235.
When the case went back, the appellant was again tried and convicted, and he again appeals.
The evidence is before us, from which we are not prepared to say that the case was made out beyond reasonable doubt. We think it was not. There is a bad odor attaching to the prosecution, or rather to the manner in which the supposed offence was brought about, which renders it peculiarly proper that the evidence should be *95carefully scrutinized. Edward Geisendorff is the minor to whom the liquor is charged to have been sold. He bought two glasses of beer of the appellant’s bar-tender, one for himself and one for William Dixon. It appears by the evidence, that a person, not necessary to be named in this opinion, who, in the language of the witness Geisendorff, “ had a grudge against Robinias,” procured the witness to go and purchase the beer, in order that the defendant might be prosecuted for selling the same. He also procured Dixon to go along, and furnished the money to Geisendorff' with which to buy the beer. This is the snare which was maliciously set for the appellant, into which it seems to us he may have unwittingly fallen. The beer was purchased on the evening of the day on which the appellant opened his saloon, when there were a good many present, and when the appellant and his bar-tender were much hurried, and we think from the evidence, taking it altogether, that the appellant and his bar-tender may reasonably have supposed that Geisendorff was twenty-one years of age.
The judgment below is reversed, and the cause remanded for a new trial.